Citation Nr: 0820406	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  00-12 102A	)	DATE
	)
MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residual 
weakness of the quadriceps muscles due to gunshot wound, with 
fractured left distal femur and retained foreign bodies, with 
no evidence of significant nerve damage, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased initial evaluation for 
partial left foot drop as secondary to the service-connected 
disability of residual weakness of the quadriceps muscles due 
to gunshot wound, with fractured left distal femur and 
retained foreign bodies, with no evidence of significant 
nerve damage, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial evaluation for a scar 
of the left leg, residual of left thigh gunshot injury as 
secondary to the service-connected disability of residual 
weakness of the quadriceps muscles due to gunshot wound, with 
fractured left distal femur and retained foreign bodies, with 
no evidence of significant nerve damage, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 until August 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2000 and December 2002 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board first considered the issue of entitlement to an 
increased evaluation for residual weakness of the quadriceps 
muscles due to gunshot wound, with fractured left distal 
femur and retained foreign bodies in April 2003 and remanded 
the claim for additional development.  The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought.  As such, this 
matter is properly returned to the Board for appellate 
consideration.  

The Board has carefully reviewed the evidence of record, and 
regretfully finds that this matter must again be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required.


REMAND

During the March 2008 Board hearing, the veteran's 
representative indicated the most recent VA examination was a 
general examination performed on January 31.  The 
representative did not specify the year of this examination.  
A review of the claims file reflects no corresponding VA 
general examination with this date; however there is a 
January 13, 2005 general VA examination.  The RO should 
clarify whether there was a subsequent VA examination 
performed on January 31 and, if so, associate this 
examination with the claims file.

Additionally, concerning the claim for residual weakness of 
the quadriceps muscles due to a gunshot wound, with fractured 
left distal femur and retained foreign bodies while the 
veteran underwent VA examinations in June 2004 and January 
2005, neither examination adequately considered the history 
and attendant circumstances of the gunshot wound to the left 
leg.  The law provides that in considering the residuals of 
injury, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date. 38 C.F.R. § 4.41.  Evaluation of injury includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring. See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  Therefore, 
the June 2004 and January 2005 examinations are inadequate 
for rating purposes and therefore the last complete 
examination of the muscle injury was dated in August 2002.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that his disability had increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").

Furthermore, during the March 2008 hearing the veteran 
alleged his condition had worsened since the most recent VA 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995).  The state of the record is uncertain as to 
the severity of the veteran's disabilities, and an updated VA 
examination ("VAE") is therefore needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Under these circumstances, the Board is of the 
opinion that the veteran should be afforded an additional VA 
examination that includes a complete and accurate review of 
all records associated with the claims file, including the 
veteran's service medical records and evaluates the severity 
of the residuals of a gunshot wound to the left leg.

During the pendency of the appeal, the Court held that VA's 
duty to notify a claimant seeking an increased evaluation 
included advising the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  The Court also indicated that the if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

Although a notification letter dated in May 2004 was issued 
in this matter, it does not comply with the Vazquez- Flores 
ruling.  The veteran was not notified of any of the 
information required by Vazquez-Flores.  Thus additional 
notification complying with the holding of Vazquez-Flores 
should be provided to the veteran for the claim for an 
increased evaluation for residual weakness of the quadriceps 
muscles due to gun shot wound, with fractured left distal 
femur and retained foreign bodies.  Although the veteran's 
claims for a partial foot drop and a left leg scar also 
concern increased evaluations, these appeals stem from the 
initial evaluation after the grant of service connection and 
Vazquez-Flores notice is not strictly mandated.  

Accordingly, the case is REMANDED for the following action:

1. The RO must advise the veteran of what 
evidence would substantiate his claim for 
increased evaluation for residual weakness 
of the quadriceps muscles due to gunshot 
wound, with fractured left distal femur 
and retained foreign bodies.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC will comply with the Vazquez-Flores 
ruling, and advise him to submit evidence 
that his conditions have worsened, 
including the effect a worsening of the 
conditions has on employment and daily 
life.  This notification should 
specifically provide notice of the 
criteria necessary for an increased 
evaluation under 38 C.F.R. § 4.56, 4.73, 
Diagnostic Codes 5314.  In so doing, the 
RO must comply with any directives of the 
Veterans Benefits Administration. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

2.  The RO should clarify whether there 
was a subsequent general VA examination 
performed on January 31, and, if so, 
associate the examination report and 
related documents with the claims file.

3.  The RO/AMC should afford the veteran a 
comprehensive medical examination to 
determine the severity of the residual 
weakness of the quadriceps muscles due to 
gunshot wound, with fractured left distal 
femur and retained foreign bodies, to be 
conducted by a qualified physician.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished and the examiner is 
requested to report complaints and 
clinical findings in detail.  

The examiner should describe the residuals 
of the gunshot wound to the left leg 
including any scarring and any joint, 
muscle or neurologic impairment due to 
that disability.  Based on a review of the 
claims file and the examination findings, 
the examiner should specifically identify 
each specific muscle injured by the 
gunshot wound of the left leg and comment 
upon the nature, extent, and current 
degree of impairment manifested by such 
muscle damage (e.g., limitation of motion, 
muscle pain, weakness or fatigue, etc.).  
The examiner should identify the presence 
of any retained metal fragments and, if 
possible, identify the track or path each 
fragment traveled from its point of entry.  
In particular, the examiner should 
identify the particular muscles involved 
and explain how any retained metal 
fragments have affected the functioning of 
each identified muscle.

The examiner should comment as to whether 
the disability associated with each of the 
affected muscles would be considered 
slight, moderate, moderately severe, or 
severe.  In this regard, he/she should 
comment concerning the presence or absence 
of the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, 
and uncertainty of movement.

Further, the examiner should identify the 
etiology of any orthopedic, neurological 
or other manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



